Per Curiam.
A disclaimer of title by the plaintiff in person, when the defendant bought, would have concluded him ; whether it wére made in fraud or in ignorance; for every man is bound to bear the consequences of his own mistakes. The matter, then was, whether Inslee, who appears to have had some sort of agency under the plaintiff, had power to represent him on the occasion; and that presented a question foi the jury. There was at least some evidence to raise it; and as error is not to be presumed, we are bound to say the assignment of it has not been sustained.
Judgment affirmed.